Hood, J.
(dissenting). I must respectfully dissent. At the time plaintiff suffered his stroke MCL 418.381; MSA 17.237(381) provided:
"(1) No proceedings for compensation for an injury under this act shall be maintained, unless a notice of the injury has been given to the employer within 3 months after the happening thereof and unless the claim for compensation with respect to the injury, which claim may be either oral or in writing, has been made within 6 months after the occurrence of same; or in the case of the death of the employee, within 12 months after death; * * *. In a case in which the employer has been given notice of the happening of the injury or has notice or knowledge of the happening of the accident within 3 months after the happening of the same, and fails, neglects or refuses to report the injury to the bureau as required by the provisions of this act, the statute of limitations shall not run against the claim of the injured employee or his insurer, until a report of the injury has been Sled with the bureau.” (Emphasis added.)
The defendants admit that the employer in this case had knowledge of plaintiff’s stroke the day after it occurred. Nevertheless, the employer failed to report that injury to the bureau. The Supreme Court precedents clearly state that an injury that is within the employer’s knowledge must be re*555ported to the bureau if the employer wishes to retain the six-month statute of limitations defense. Norris v Chrysler Corp, 391 Mich 469; 216 NW2d 783 (1974); Krol v Hamtramck, 398 Mich 341; 248 NW2d 195 (1976); Meads v General Motors Corp, 402 Mich 540; 266 NW2d 146 (1978); Combs v Michigan Mobile Homes, 406 Mich 507; 280 NW2d 451 (1979).
The employer need not have knowledge that the injury is work-related or compensable before it is required to report that injury. Meads, supra.
"To hold that defendant was charged with reporting only compensable injuries in order to impose the statutory limitations would be to hold that defendant was charged with judging the merits of the case. To the contrary, it was and remains the duty of the referee (with appellate levels provided) to determine compensability. The employer must report any injury of which it has notice if it is to have the advantage of the statutory limitations. Conversely, the employer need not report all or any injuries, but in failing to do so pays the price of suspension of statutory limitations.” Norris, supra, p 480 (emphasis in original).
In this case the employer did not know whether plaintiffs stroke was work-related but knew plaintiff suffered that injury. By failing to report plaintiffs injury to the bureau, the defendants waived the statute of limitations defense. See Ramos v Production Steel Co, 87 Mich App 30; 273 NW2d 578 (1978).
Therefore, I would affirm.